DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1: “the smallest rectangle” lacks antecedent basis.  Correction is required.  Also, it is unclear how the smallest rectangle is bound to include the vibration region.  As currently described it appears that any rectangle within a region of a vibration region would be included.
Claim 2: the claim does not appear to choose a specific x-y-z reference or similar for defining an orientation for which crystal plane is a 100 plane. This appears to apply to all other claims which describe a crystal orientation without setting a reference for which specific surface is being viewed.  Correction/clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0256700 (“Murakami”) in view of U.S. Patent Pub. 2016/0205478 (“Casset”).
Claim 1
Murakami discloses a piezoelectric device comprising: a pressure chamber (pressure chamber 71); a piezoelectric element (piezoelectric element 1); and a diaphragm disposed between the pressure chamber and the piezoelectric element (diaphragm 60), wherein the diaphragm has a crystal plane of an anisotropic single crystal silicon base of which a Poisson's ratio varies according to a direction in the crystal plane (paragraphs [0111-0112]), and in a vibration region of the diaphragm, which overlaps the pressure chamber in plan view (Fig. 2).
Murakami discloses a Poisson ratio for components of the actuator but does not appear to explicitly disclose the Poisson's ratio of the diaphragm in a short axis direction of the smallest rectangle, which includes the vibration region, is included in a range of an average value of the Poisson's ratios in the crystal plane exclusive to a maximum value of the Poisson's ratio in the crystal plane inclusive.  
Casset discloses using a poisson coefficient with a range parameter (paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the Poisson's ratio of the diaphragm in a short axis direction of the smallest rectangle, which includes the vibration region, is included in a range of an average value of the Poisson's ratios in the crystal plane exclusive to a maximum value of the Poisson's ratio in the crystal plane inclusive, as disclosed by Casset, into the device of Murakami, for the purpose of determining a maximum stroke of the diaphragm.

Claim 16
Murakami in view of Casset discloses a liquid discharging head comprising: the piezoelectric device according to Claim 1, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the diaphragm to change a pressure of the pressure chamber (Murakami, Fig. 2, paragraph [0118]).

Claim 20
Murakami in view of Casset discloses a liquid discharging apparatus comprising: the piezoelectric device according to Claim 1, wherein a liquid that has filled the pressure chamber is discharged from a nozzle by the piezoelectric element vibrating the diaphragm to change a pressure of the pressure chamber (Murakami, Fig. 2, paragraph [0118]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853